NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JUL 22 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: ROBERT W. HUNT, M.D., a                  No.    19-55130
Medical Corporation,
                                                D.C. No. 2:18-cv-07924-AG
             Debtor.
______________________________
                                                MEMORANDUM*
PELI POPOVICH HUNT, an individual and
Trustee of Robert and Peli Hunt Living
Trust; et al.,

                Appellants,

 v.

DAVID M. GOODRICH, Chapter 7, United
States Trustee; et al.,

                Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                              Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Peli Popovich Hunt, Carmen Popovich, Gaston Popovich, and Miguel

Popovich appeal pro se from the district court’s order rejecting their proposed

pleading and denying leave to appeal pursuant to a pre-filing restriction imposed

on Peli Popovich Hunt as a vexatious litigant. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion the district court’s

application of a vexatious litigant pre-filing order. Moy v. United States, 906 F.2d
467, 469 (9th Cir. 1990). We affirm.

      The district court did not abuse its discretion by rejecting appellants’

pleading and denying leave to appeal because the proposed filing was within the

scope of the district court’s pre-filing order. See West v. Procunier, 452 F.2d 645,

646 (9th Cir. 1971) (concluding that an order refusing to authorize filing of

complaint was a “proper exercise of the district court’s authority to effectuate

compliance with its earlier order”).

      To the extent that appellants seek to challenge the underlying pre-filing

order or the merits of the underlying bankruptcy proceedings, we do not consider

their contentions because such challenges are outside the scope of this appeal. See

Valadez-Lopez v. Chertoff, 656 F.3d 851, 859 n.2 (9th Cir. 2011).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n. 2 (9th Cir. 2009).

      Appellant Peli Popovich Hunt’s motion to file supplemental excerpts of



                                          2                                      19-55130
record (Docket Entry No. 15) is denied as unnecessary.

      Appellants’ motion to strike the answering brief (Docket Entry No. 23) is

denied.

      AFFIRMED.




                                        3                                  19-55130